Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 1 of 52




NOTICE OF REMOVAL OF ACTION - 5
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 2 of 52




NOTICE OF REMOVAL OF ACTION - 6
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 3 of 52




NOTICE OF REMOVAL OF ACTION - 7
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 4 of 52




NOTICE OF REMOVAL OF ACTION - 8
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 5 of 52




NOTICE OF REMOVAL OF ACTION - 9
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 6 of 52




NOTICE OF REMOVAL OF ACTION - 10
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 7 of 52




NOTICE OF REMOVAL OF ACTION - 11
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 8 of 52




NOTICE OF REMOVAL OF ACTION - 12
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 9 of 52




NOTICE OF REMOVAL OF ACTION - 13
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 10 of 52




NOTICE OF REMOVAL OF ACTION - 14
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 11 of 52




NOTICE OF REMOVAL OF ACTION - 15
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 12 of 52




NOTICE OF REMOVAL OF ACTION - 16
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 13 of 52




NOTICE OF REMOVAL OF ACTION - 17
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 14 of 52




NOTICE OF REMOVAL OF ACTION - 18
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 15 of 52




NOTICE OF REMOVAL OF ACTION - 19
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 16 of 52




NOTICE OF REMOVAL OF ACTION - 20
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 17 of 52




NOTICE OF REMOVAL OF ACTION - 21
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 18 of 52




NOTICE OF REMOVAL OF ACTION - 22
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 19 of 52




NOTICE OF REMOVAL OF ACTION - 23
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 20 of 52




NOTICE OF REMOVAL OF ACTION - 24
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 21 of 52




NOTICE OF REMOVAL OF ACTION - 25
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 22 of 52




NOTICE OF REMOVAL OF ACTION - 26
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 23 of 52




NOTICE OF REMOVAL OF ACTION - 27
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 24 of 52




NOTICE OF REMOVAL OF ACTION - 28
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 25 of 52




NOTICE OF REMOVAL OF ACTION - 29
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 26 of 52




NOTICE OF REMOVAL OF ACTION - 30
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 27 of 52




NOTICE OF REMOVAL OF ACTION - 31
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 28 of 52




NOTICE OF REMOVAL OF ACTION - 32
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 29 of 52




NOTICE OF REMOVAL OF ACTION - 33
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 30 of 52




NOTICE OF REMOVAL OF ACTION - 34
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 31 of 52




NOTICE OF REMOVAL OF ACTION - 35
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 32 of 52




NOTICE OF REMOVAL OF ACTION - 36
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 33 of 52




NOTICE OF REMOVAL OF ACTION - 37
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 34 of 52




NOTICE OF REMOVAL OF ACTION - 38
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 35 of 52




NOTICE OF REMOVAL OF ACTION - 39
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 36 of 52




NOTICE OF REMOVAL OF ACTION - 40
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 37 of 52




NOTICE OF REMOVAL OF ACTION - 41
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 38 of 52




NOTICE OF REMOVAL OF ACTION - 42
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 39 of 52




NOTICE OF REMOVAL OF ACTION - 43
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 40 of 52




NOTICE OF REMOVAL OF ACTION - 44
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 41 of 52




NOTICE OF REMOVAL OF ACTION - 45
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 42 of 52




NOTICE OF REMOVAL OF ACTION - 46
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 43 of 52




NOTICE OF REMOVAL OF ACTION - 47
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 44 of 52




NOTICE OF REMOVAL OF ACTION - 48
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 45 of 52




NOTICE OF REMOVAL OF ACTION - 49
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 46 of 52




NOTICE OF REMOVAL OF ACTION - 50
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 47 of 52




NOTICE OF REMOVAL OF ACTION - 51
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 48 of 52




NOTICE OF REMOVAL OF ACTION - 52
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 49 of 52




NOTICE OF REMOVAL OF ACTION - 53
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 50 of 52




NOTICE OF REMOVAL OF ACTION - 54
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 51 of 52




NOTICE OF REMOVAL OF ACTION - 55
Case 3:20-cv-05906-TSZ Document 1-1 Filed 09/09/20 Page 52 of 52




NOTICE OF REMOVAL OF ACTION - 56
